         Case 3:19-cv-00261-MEM Document 20 Filed 08/03/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

    ROBERT McFARLAND,                    :

                   Plaintiff             :     CIVIL ACTION NO. 19-0261

         v.                              :         (JUDGE MANNION)

    ANDREW M. SAUL,1                     :
    Commissioner of Social
    Security,                            :

                   Defendant             :

                                   ORDER
        In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

        (1)   the report of Judge Cohn, (Doc. 17), is ADOPTED IN ITS

              ENTIRETY;

        (2)   the plaintiff’s complaint appealing the final decision of the

              Commissioner denying his claim for DIB benefits, (Doc. 1),

              is GRANTED, and the Commissioner’s decision is

              VACATED;




1
 Andrew M. Saul was sworn in as Commissioner of Social Security on June
17, 2019 and is automatically substituted as the defendant in this action. See
Fed.R.Civ.P. 25(d).
             Case 3:19-cv-00261-MEM Document 20 Filed 08/03/20 Page 2 of 2




          (3)      this case is REMANDED to the Commissioner for further

                   proceedings consistent with Judge Cohn’s report; and

          (4)      the Clerk of Court is directed to CLOSE THIS CASE.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
Date: August 3, 2020
19-0261-01-ORDER




                                          -2-
